DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 10/12/2022.
Election/Restrictions
Claims 7, 47, 64-65, 72-74 and 81 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2020.

Response to Arguments
All of Applicants arguments filed 5/10/2021 have been fully considered.  Applicant’s arguments against the 112 rejection are persuasive in view of the amendment to the claims. The remainder of Applicant’s arguments are not persuasive.
Applicant argue that a skilled artisan would not have combined Peroutka's formulations with the teachings in Oshlack to arrive at the liquid suspension droxidopa compositions as Oshlack is directed to solid compositions, not liquid compositions, and is directed solely to hydrocodone as the active agent.  
This is not persuasive, while Oshlack discloses solid and not liquid compositions, the limitations of a liquid suspension are taught by Peroutka.  Oshlack is cited to teach the combined use of extended release (ER) and immediate release (IR) multiparticulates, the fact that Oshlack teaches hydrocodone does not take away from the fact that Oshlack teaches that ER and IR particulates can be combined into a single formulation as Peroutka teaches that the droxidopa formulations can be formulated as particulates and teaches combining ER and IR formulations.  As Peroutka specifically teaches that immediate and extended release preparations can be combined and teaches that the preparation can be particulates/granules,  it would have been obvious, given the combined teachings of Peroutka and Oshlack, to formulate the dosage form of Peroutka to have immediate release particulates comprising DOPS, along with extended release particulates comprising DOPS with a reasonable expectation of success.
Applicant remarks that hydrocodone and droxidopa have different physical characteristics and a skilled artisan would not consult a solid formulation and release profile for a pain therapeutic containing at least 10-fold less of a different active agent to provide guidance for preparing a droxidopa liquid suspension formulation (i.e., to treat orthostatic hypotension) having the claimed release profile. 
This is not persuasive as Oshlack is not cited to make obvious the specifically claimed release profile. Oshlack is cited to demonstrate that ER and IR particulates can be combined into a single formulation.”  Regarding the claimed release profile, it is clear from the above references (Peroutka and Oshlack) that these release profiles can be achieved by combining immediate release particulates with controlled release particulates (as demonstrated by Oshlack) and using different coating materials and matrix material to optimize and effect the release profile of the dosage form, therefore, as the prior art makes obvious the structural limitations claimed and the art is clear that the release profile is optimizable,  the instant claims are obvious over the prior art, absent evidence of criticality.
Applicant remarks that the references do not teach the claimed composition and argues that Peroutka only briefly mentioned suspensions and clearly teaches that its formulations are designed to be used in tablets or capsules.
This is not persuasive as Peroutka clearly contemplates the creation of suspensions and while these might not be preferred embodiments nor are used in the working examples, they are still obvious as they are taught by the art to be suitable for use.
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123). 
 
Applicant remarks that teachings regarding solid dosage forms, like Peroutka's tablets and capsules and their release profiles, do not directly translate to liquid suspensions. Indeed, preparing a liquid suspension having a particular release profile is far from routine.
This is not persuasive as the prior art teaches ER and IR formulations comprising droxidopa which can be formulated as a suspension and the prior art is clear that the release profile of the formulation is an optimizable variable.
Applicant remarks that several factors must be considered to achieve the desired release profile, including the physical characteristics (i.e., solubility, stability, etc.) of the active agent itself, the other excipients, and the vehicle, as well as the desired timing of release for the particular therapeutic condition. None of these factors are taught or suggested in Peroutka.
This is not persuasive as the prior art makes obvious the structural limitations recited by the instant claims, including suspensions, and the prior art is clear that the release profile of the formulation is an optimizable variable.
Applicant argue again that Oshlack release profile is not the same profile claimed.
This is not persuasive as the Examiner only mentioned the release profile of Oshlack to exemplify a type of release profile that could be obtained using ER and IR particulates, however, a skilled artisan would be able to optimize the release profile through routine experimentation.
Applicant reiterates that hydrocodone and droxidopa have different characteristics, this is not persuasive for the reasons already discussed above.
Applicant argues that there is no reasonable expectation of success in preparing the claimed suspension as both Peroutka and Oshlack are directed to solid formulations and a skilled artisan would not have been able to predict a release profile for the claimed composition due to the significant differences between hydrocodone and droxidopa as well as the differences between liquid suspensions and solid dosage forms discussed above.
This is not persuasive for the same reasons already discussed above.  
Applicant remarks that Affolter, Rader, Kamm do not cure the deficiencies of Peroutka and Beckert and do not teach that the a DOPS multiparticulate suspension would be stable at a pH below 7. Affolter, Rader, Kamm teach different active agents which have structure different from DOPS and the stability of one would not indicate the pH stability of another.  Applicant remarks JP’952 is inappropriate as it teaches a nasal preparation and not a suspension and the pH was acidic to avoid irritation and not improve stability of the DOPS.
This is not persuasive for the same reasons discussed above. Furthermore, Affolter, Rader, Kamm are simply cited to teach suitable pHs for oral liquid formulations and to teach known pH adjusting agents. Regarding the JP’952 reference, Applicants arguments are also not persuasive.  The combined prior art references demonstrate that liquid DOPS formulation are known to have a pH ranging from 4-6 and a pH of this range are also suitable for oral administration, thus it’s obvious to formulate the suspension of Peroutka and Beckert to have a pH ranging from 4-6 with a reasonable expectation of success. The fact that applicant has recognized another advantage (i.e. stability) which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant remarks that Mohr do not cure the deficiencies of Peroutka and Beckert.
This is not persuasive for the same reasons discussed above.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-10, 19, 30, 44, 46 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peroutka (US 2013/0243875), Oshlack (US 2015/0216809), JP’952, Affolter (US 5,079,001), Rader (US 4,362,730) and Kamm (US 2012/0252852).
The instant claims are directed to a liquid composition comprising multiparticulates comprising droxidopa (DOPS), wherein the multiparticulate can comprise a first and second multiparticulate having a first and second coating.  
Peroutka discloses pharmaceutical compositions for the controlled delivery of threo-3-(3,4-dihydroxyphenyl)serine (threo-DOPS, also known as droxidopa).  Such formulations can contain an extended or slow release component that maintains therapeutic concentration of threo-DOPS in the blood plasma over a prolonged time period. They can be further combined with an immediate release formulation to produce a product that, when administered to a patient in need thereof, results in substantially steady levels of active drug, eliminating the sharp peaks and troughs in blood plasma drug levels experienced with the existing threo-DOPS formulations (Abs).  
Peroutka teaches that the formulation comprises an effective amount of threo-DOPS in the form of particles or granules (reading on particulate) that are coated with or embedded within slowly soluble polymeric membrane effective for dissolution controlled extended release of the threo-DOPS (Peroutka – claim 1).  Suitable coating materials include ethylcellulose, methylmethacrylate, hydroxypropylmethylcellulose (HPMC, also known as hypromellose), elected species [0008].  
Peroutka teaches that the controlled release formulation of threo-DOPS can comprise a quantity of immediate release preparation of threo-DOPS combined with a quantity of an extended (slow or delayed) release of threo-DOPS [0023].  The working examples show an extended release matrix tablet formulation comprising threo-DOPS and HPMC and an immediate release formulation coating comprising threo-DOPS dispersed in a film coat containing ethylcellulose and HPMC.
Regarding claim 1: Peroutka teaches that the particulates can be suspended in an appropriate vehicle, reading on suspension. And prior to the step of suspension, they can be film-coated with HPMC, ethylcellulose, etc., [0012 and 0008-0009] and teaches that the dosage form can be a liquid [0019]. 
However, Peroutka does not specifically teaches the extended release and immediate release formulation to both be multi-particulates.
Oshlack teaches an oral controlled release dosage form comprising immediate release multiparticulates comprising inert beads, a first portion of the active, HPMC, glidants and optional plasticizers; and controlled release multiparticulates comprising inert beads, a second portion of the active, an ammonio methacrylate copolymer, glidants and optional plasticizers.  The dosage form provides in-vitro release of 18-42.5% of the active at 1hr (Oshlack – claim 42).  The dosage form provides early onset therapeutic effect and then sustained release effect from about 2-8 hours after oral administration [0016 and 0028].  
In view of these teachings it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to formulate the dosage form of Peroutka to have immediate release particulates comprising DOPS and a coating of ethylcellulose and/or HPMC, along with extended release particulates comprising DOPS coated with HPMC, suspended in a liquid,  as Peroutka specifically teaches that immediate and extended release preparations can be combined, teaches that the preparation can be particulates/granules and teaches in the working examples that HPMC is used in extended release formulations and ethylcellulose and/or HPMC is used in immediate release formulations and Oshlack teaches that its well-known in the pharmaceutical arts to combine immediate and sustained release multiparticulates into a single composition to achieve a combined release profile.  
Regarding claim 10: Peroutka teaches that the extended release formulation comprises 45-85% of the DOPS and the immediate release formulation to comprise 15-55% (Peroutka – claim 1), which reads on a first particulate having 20-40% DOPS and a second multiparticulate having 60-80%.
As discussed above, the prior art makes obvious an extended release particulate comprising HPMC and an immediate release multiparticulate comprising ethylcellulose and/or HPMC, reading second multiparticulate each comprising a release controlling agent.
Regarding claim 44: As discussed above, the immediate release multiparticulate (reading on first multiparticulate) is taught to comprise HPMC and/or ethylcellulose, which embraces particulates comprising HPMC and ethylcellulose this reading on particulate a moisture protection layer (ethylcellulose).
Regarding claim 30: Peroutka teaches that the based on the total weight of the dosage, about 15-55% can be in the immediate release form, which reads on the claimed “greater than or equal to 56%” [0023].
Regarding claim 9: Peroutka makes obvious the extended release particulate (reading on second multi-particulate) wherein the particulates can be coated with HPMC, however, Peroutka also teaches that the coating systems containing multiple polymers can be used, thus it would have been obvious to use multiple coating materials such as ethylcellulose (defined by the instant spec to be moisture protective material) in combination with the HPMC.
Peroutka does not specifically teach the 2nd multiparticulates (extended release) to comprise an enteric layer.
Oshlack teaches that the formulations can be pH-dependent or pH independent [0069], this can be achieved by the use of pH-dependent or pH-independent coatings which regulate the release of the active or protect the formulation.  When a pH-independent coating is desired, the coating is designed to achieve optimal release regardless of pH-changes in the environmental fluid, e.g., the GI tract. Other preferred embodiments include a pH-dependent coating that releases the opioid in desired areas of the gastro-intestinal (GI) tract, e.g., the stomach or Small intestine, such that an absorption profile is provided which is capable of providing at least about twelve hour and preferably up to twenty-four hour analgesia to a patient. It is also possible to formulate compositions which release a portion of the dose in one desired area of the GI tract, e.g., the stomach, and release the remainder of the dose in another area of the GI tract, e.g., the small intestine [0118].  Suitable coating materials include methacrylic acid ester copolymers [0119], ammonio methacrylate polymers [0128].
In view of the teachings of Oshlack, one of skill in the art would recognize that one or more of the multiparticulates, particularly the extended release formulations, of Peroutka could be formulated to have a ammonio methacrylate coating (reading on elected enteric coating polymer), as Peroutka teaches that the formulations can be formulated with a polymer that readily and directly dissolves in the targeted component and therefore one of skill in the art would have been motivated to select the coating material based on the desired targeted component and release profile.
While the prior art doesn’t specifically teach “wherein about 20% to about 40% of the total amount of droxidopa, or a  pharmaceutically acceptable salt thereof, in the composition is released within about 1 hour after administration to a subject”; and “wherein substantially all of the total amount of droxidopa, or a pharmaceutically acceptable salt thereof, in the composition is released within about 8 hours after administration to the subject”, it is clear from the above references that these release profiles can be achieved by combining immediate release particulates with controlled release particulates (as demonstrated by Oshlack) and using different coating materials and matrix material to optimize and effect the release profile of the dosage form, therefore, as the prior art makes obvious the structural limitations claimed and the art is clear that the release profile is optimizable,  the instant claims are obvious over the prior art, absent evidence of criticality.
However, the above references do not teach the pH of the solution and do not teach the pH to be adjusted with a pH modifier as recited by instants claim 1 and 19.
JP’952 discloses a nasal formulation (drops) of threo-DOPS and teaches the addition of tartaric acid, citric acid, aspartic acid and salts thereof and adjusting the pH to range from 4-6 [0004]. JP’952 teaches sodium salts to be acceptable [0006].
Affolter teaches oral dosage forms, in the form of drops, and teaches these formulations to have a pH ranging from 6.5-7.5 (Ex. 4).
Rader teaches liquid oral formulations and teaches these to have pH ranging from 2 to about 3.5 (Rader – claim 1).
Kamm teaches the use of buffering agents such as mixtures of citric acid and monosodium citrates, in liquid pharmaceutical to bring the pH of the composition to below 5 [0051-0052].
In view of these teachings, it would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention, to formulate the composition of Peroutka and Oshlack made obvious above to have a pH ranging from 4-6 with the use of buffering agents such as citric acid and monosodium citrate in amounts which would permit the composition to have the desired pH of 4-6. One of skill in the art would have been motivated to do this with a reasonable expectation of success, as JP’952 teaches that a pH of 4-6 is suitable for liquid formulations of threo-DOPS and teaches that citric acid and its salts can be added and the art shows these to be buffering agents which can be used to lower the pH of liquid formulation.  Furthermore, Affolter and Rader demonstrate that oral formulations can be effectively formulated to have acidic pH of 7.5 and lower. 
Regarding claim 46: While the prior art does not teach the DOPS suspension to be stable for at least 7 days, the instant specification taches that DOPS is stable in acidic solution, therefore, as the prior art makes obvious acid liquid formulations of DOPS, the DOPS is expected to be stable for at least 7 days, absent factual evidence to the contrary.
The Examiner would also like to note that claim 87 is a product-by-process claim and the patentability rests in the structure of the final product and not the manner in which it was made.  The final structure is a liquid formulation of claim 1 and this is made obvious by the prior art. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
In the present case, the claimed product is found to be substantially the same as the product of the prior art.

 Claims 1, 9-10, 19, 30, 34, 38, 44 , 46 and 87-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peroutka (US 2013/0243875), Oshlack (US 2015/0216809), JP’952, Affolter (US 5,079,001), Rader (US 4,362,730) and Kamm (US 2012/0252852), as applied to claims 1, 9-10, 19, 30, 44, 46 and 87 above, and further in view of Mohr (US 2016/0045436).
As discussed above Peroutka and Oshlack make obvious the limitations of claims 1, 9-10, 19, 30, 44, 46 and 87, however, ever they do not teach a single dose of the composition to be 5-100mL as recited by instant claim 34 and 88.
It noted that Peroutka teaches that any effective amounts of threo-DOPS can be used in the formulations and these typically range from 10-1000mg per day [0018] and teaches the composition to be a once-daily administration (Peroutka – claim 57), thus it’s reasonable to conclude that a single dosage form would have 100-1000mg of threo-DOPS, which overlaps with the claimed 100-3000mg and 300-3000mg as recited by instant claims 34 and 88.
Mohr discloses pharmaceutical formulations for oral administration and teaches the volume of the administered solution to range from 0.5-60ml [0091].
In view of these teachings, it would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention, to formulate single dosage forms the composition of Peroutka and Oshlack to comprise 10-1000mg of threo-DOPS in 0.5-60mL of liquid as its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating an oral dosage form and Mohr teaches that its well-known to formulate single dosages to have a volume of 0.5-60ml.
Regarding claim 38: This claim recites an expected property of the claimed invention.  As the prior art makes obvious the structural limitations claimed and the elected species of controlled release materials and teaches the claimed amounts in the single dosage form, the composition claimed and the composition of the prior art are expected to have the same properties of plasma level absent evidence to the contrary.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613